On Petition for Rehearing.
Comstock, J.
4. In the petition for a rehearing and'in the argument in support thereof it is said that the following statement in the opinion, to wit, “the court overruled each of said objections, and appointed three disinterested freeholders of Clark county to assess damages which the owner of the real estate herein asked to be condemned, might sustain and be entitled to by reason of such appropriation, to which appointment of appraisers the defendants excepted, and from the order overruling said objections and the appointment of said appraisers, the defend*311ants took this appeal,” is incorrect. It is claimed that the appeal was not taken from the order overruling ■ such objection, and the appointment of said appraisers. "We quote from the record: “And the court being advised in the premises now appoints John Scheller, Robert Houser and George D. Jackson, three disinterested freeholders of Clark county, Indiana, to assess the damages which the owner of the real estate, herein asked to be condemned, may' sustain and be entitled to by reason of such appropriation, and the clerk of this court is directed to issue the proper notice and warrant to said appraisers to make said appraisement, under his hand and the seal of this court, which is now done, to' which appointment of appraisers the defendants except, and from said order overruling said objections and appointment of said appraisers, the defendants pray an.appeal to the Appellate Court of Indiana, which appeal is granted by the court upon the defendants’ filing with the clerk of this court a bond in the penalty of $100 with sufficient surety, * * # saj<j bond to be filed within ten days from the date hereof,” etc. Said order.was entered December 29, 1906, and on January 3, 1907, within the time fixed, the bond was duly filed and approved. The statement in the opinion excepted to is thus shown to be fully sustained by the record. While further consideration (induced by the petition for a rehearing) of the questions presented by the appeal leads-to the conclusion that it should be overruled, we deem it necessary to refer only to the alleged mistake of fact.
’ Petition overruled.